Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/7//2022, for application 16/708,157  has been entered.
This Office Action is in response to the amendment filed 11/7/2022  for application 16/829,183.
As per instant Amendment, Claims 1 and 10  have been amended.  Claims 1 and 10 are independent claims.  Claims 1-3, 5-12, and 14-18 have been examined and are pending.  This Action is made non-FINAL. 
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 11/7/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant asserts as follows:  Claim Rejections Under 35 U.S.C. §103.  The test for determining if a claim is rendered obvious by one or more references for purposes of a rejection under 35 U.S.C. § 103 is set forth in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007): "Under § 103, the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background the obviousness or nonobviousness of the subject matter is determined. Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Quoting Graham v. John Deere Co. of Kansas City, 383 U.S. 1 (1966). As set forth in MPEP 2143.03, to ascertain the differences between the prior art and the claims at issue, "[a]ll claim limitations must be considered" because "all words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385.  Furthermore, as set forth in KSR International Co. v. Teleflex Inc., quoting from In re Kahn, 441 F.3d 977, 988 (CA Fed. 2006), "[R]ejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasonings with some rational underpinning to support the legal conclusion of obviousness." Therefore, if the above-identified criteria are not met, then the cited reference(s) fails to render obvious the claimed invention and thus, the claimed invention is distinguishable over the cited reference(s). 
Examiner respectfully asserts that differences between the prior art and the claims at issue were ascertained; and the level of ordinary skill in the pertinent art resolved. Against this background the obviousness or nonobviousness of the subject matter was determined. 
Applicant asserts as follows:  Claim 1 as clarified recites: 1. A memory system comprising: a memory device including a plurality of cells; and a controller including a scrambler, which is coupled to the memory device and configured to: receive data having multiple bits; perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits; in response to a program and erase (PE) counter value. transition the first scrambled data from the identified state in the multiple program-verification states with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states; and generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states. 
Examiner respectfully notes as follows:  Regarding claim 1, Patel discloses a memory system comprising:, in paragraph 0059, a memory device including a plurality of cells; in paragraphs 0089,  a controller including a scrambler, which is coupled to the memory device and configured to; in paragraph 0041, receive data having multiple bits; in paragraph 0089, perform an exclusive OR (XOR) operation on the data to generate first scrambled data; in paragraphs 0041, 0077, and 0080, identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states; in paragraphs 0041 and 0161, neighboring state, adjacent to the identified state; in paragraph 0066, a program and erase (PE) counter value; in paragraph 0089, generate second scrambled data for storage in a target cell among the plurality of cells.  Strasser discloses, in paragraphs 0240, 0246, 0245, and 0240, perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); in paragraphs 0291, FIG 6C; paragraphs 0161, 0198, 0216, and 0291, identify a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states; in paragraphs 0291, FIG. 6C; paragraphs 0267, 0216, 0291, and 0260, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states; in paragraphs 0288, 0135, generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.  Shappir, in paragraph 0016, discloses in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
Applicant argues as follows:  Patel has no teaching or suggestion of: identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits. Yet, the program counter in Patel is not a program and erase counter, as claimed. Furthermore, the only action taken in Patel in response to their program counter is to determine if  all the cells have been verified or to step up the program voltage for the next pulse. For all of these reasons, Patel does not teach or suggest: identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits; in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states. 
Examiner respectfully disagrees.  Patel discloses identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states.  Strasser discloses identify a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states; in paragraphs 0291, FIG. 6C; paragraphs 0267, 0216, 0291, and 0260, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states. Shappir, in paragraph 0016, discloses in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
Applicant argues as follows:  Furthermore, the final Office Action took a position on page 13 that Strasser taught: transition the first scrambled data from the identified state to another neighboring state, adjacent to the identified state, of the multiple states in response to a program and erase (PE) counter value (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi- level storage cell shows 3 voltage levels LO, Li, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraph 0267, scramble bits of data; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation ); Apparently, the final Office Action considered the cited sections of Strasser to describe the missing elements from Patel. Yet, in the final Office Action, while the characterization of Strasser explains a teaching of neighboring states, Strasser does not (and Patel does not) teach transitioning the first scrambled data from an identified state to another neighboring state, adjacent to the identified state. Much less, Strasser does not (and Patel does not) teach transitioning the first scrambled data from the identified state in the multiple program- verification states with the same data bit pattern to another neighboring state, immediately adjacent to the identified state (as presently claimed). 
Examiner respectfully disagrees.  Strasser, in paragraphs 0291, FIG. 6C, paragraphs 0267, 0216, 0291, 0260, discloses transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.  Shappir discloses, in paragraph 0016, in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states. 
Applicant argues as follows:  Even much less, Strasser does not (and Patel does not) teach transitioning the first scrambled data from the identified state in the multiple program-verification states with the same data bit pattern to another neighboring state, immediately adjacent to the identified state in response to a program and erase counter value (as presently claimed with emphasis added). 
 Examiner respectfully disagrees.  Strasser, in paragraphs 0291, FIG. 6C, paragraphs 0267, 0216, 0291, 0260, discloses transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.  Shappir discloses, in paragraph 0016, in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
Applicant argues as follows:  Hence, for any or all of these reasons, the combination of Patel and Strasser does not disclose or suggest: identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits; in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states. 
Examiner respectfully disagrees.  Patel discloses, in paragraphs 0041, 0077, and 0080, identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states; in paragraphs 0041 and 0161, neighboring state, adjacent to the identified state; a program and erase (PE) counter value.  Strasser discloses, in paragraphs 0291, FIG. 6C, paragraphs 0161, 0198, 0216l, 0291, identify a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states; in paragraphs 0291, FIG. 6C, paragraphs 0267, 0216, 0291, 0260, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 5002 to schedule an interview.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 3, 5-10, and 12-18 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Patel (US20150179275), filed December 19, 2013, in view of Strasser (US20140056068), filed October 30, 2013.
Regarding claim 1, Patel discloses a memory system comprising: 
a memory device including a plurality of cells (Patel, paragraph 0049, array of memory cells);
 a controller including a scrambler, which is coupled to the memory device and configured to (Patel, paragraph 0089, controller, scrambler 806, XOR operations);
receive data having multiple bits (Patel, paragraph 0041, multiple bits of data);
perform an exclusive OR (XOR) operation on the data to generate first scrambled data (Patel, paragraph 0089, scrambling process may involve XOR operations on successive portions of data of data; successive implies a first scrambled data is generated);
identify a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states (Patel, paragraph 0041, four levels of information, one level for erase and three positive states, verify level, programming level of each element is read to determine how it compares to verify level; paragraph 0077, scrambling randomizes data states distribution; paragraph 0080, scramble user data which is to be stored);
neighboring state, adjacent to the identified state (Patel, paragraph 0041, neighboring states of 11, 10, 01, 00; paragraph 0161,  The group is sensed at one or more different reference levels that each separate two adjacent data states);
a program and erase (PE) counter value (Patel, paragraph 0066, program counter; programmed states, erased states); 
generate second scrambled data for storage in a target cell among the plurality of cells (Patel, paragraph 0089, scrambling process may involve XOR operations in which successive portions of data of data; successive implies a second scrambled data is generated).
Patel discloses performing an exclusive OR (XOR) operation on the data to generate first scrambled data; identifying a state corresponding to the first scrambled data, among multiple states; a program and erase (PE) counter value; generating second scrambled data for storage in a target cell among the plurality of cells; but does not explicitly disclose perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identify a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits; transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states;  generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.  
However, in an analogous art, Strasser discloses perform an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN) (Strasser, paragraphs 0240 and 0246, logical blocks, paragraph 0245, pseudorandom number, XOR, paragraph 0240, physical page); 
identify a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraphs 0161 and 0198, erase cycle count; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation); 
transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraph 0267, scramble bits of data; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation; paragraph 0260, same bit pattern encompasses exact balance of binary ones and zeroes );
generate second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states (Strasser, paragraph 0288, multi-level storage cell, voltage states encoded with binary values for adjacent states; paragraph 0135, binary state changes may vary based on encoding type/ value used). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strasser with the method/ system of Patel to include performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identifying a state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution; generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another state, among set encoding values for the multiple states.
One would have been motivated to provide users with the benefits of a method for configuring storage cells by determining a usage history for a set of storage cells of a storage (Strasser paragraph 0007).
Patel and Strasser disclose transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states, but do not explicitly disclose in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
However, in an analogous art, Shappir discloses in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states (Shappir, paragraph 0016, periodically scrambling data in accordance with a program and erase cycle counter).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shappir with the method/ system of Patel and Strasser to include in response to a program and erase (PE) counter value, transition the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
One would have been motivated to provide users with the benefits of fixed pattern programming by periodically scrambling the data in accordance with a program and erase cycle counter (Shappir: paragraph 0016).
Regarding claim 3, Patel and Strasser disclose the memory system of claim 1. wherein the multiple states include an erase state and first program state to last program state in ascending order (Patel, paragraph 0006, Typically, a program voltage V.sub.PGM applied to the control gate during a program operation is applied as a series of pulses that increase in magnitude over time. In one possible approach, the magnitude of the pulses is increased with each successive pulse by a predetermined step size, e.g., 0.2-0.4 V. V.sub.PGM can be applied to the control gates of flash memory elements (i.e., ascending order); erase operation defined as negative with value 11 and positive values are 10, 01, 00 in paragraph 0041 so paragraph 0041 and 0006 at least imply an erase state and first program state to last program state in ascending order.).
Regarding claim 5, Patel and Strasser disclose the memory system of claim 4.  Patel discloses wherein the identified state and the another neighboring state are arranged in ascending order (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; data value 11 corresponds to negative value and 10, 01, and 00 correspond to positive values ).
Regarding claim 6, Patel and Strasser disclose the memory system of claim 5.  Strasser discloses wherein, when the identified state is the last program state, the another neighboring state is the erase state (Strasser, FIG. 6C, state 01 is the last program state and it neighbors erase state 11).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 7, Patel and Strasser disclose the memory system of claim 5.  Patel discloses wherein, when the identified state is the last program state, the another neighboring state is a state before the last program state (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; state 00 is considered to be the last program state).
Regarding claim 8, Patel and Strasser disclose the memory system of claim 4.  Patel discloses wherein the identified state and the another neighboring state are arranged in descending order (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; 11, 10, 01, and 00 are in descending order).
Regarding claim 9, Patel and Strasser disclose the memory system of claim 8.  Strasser discloses wherein, when the identified state is the erase state, the another neighboring state is the first program state (Strasser shows erase state 11 in FIG 6C is next to neighboring state 01 which is the first programming state ).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 10, Patel discloses a method for operating a memory system, which includes 
a memory device including a plurality of cells (Patel, paragraph 0049, array of memory cells);
 a controller including a scrambler, which is coupled to the memory device and suitable for (Patel, paragraph 0089, controller, scrambler 806, XOR operations);
receiving data having multiple bits (Patel, paragraph 0041, multiple bits of data);
performing an exclusive OR (XOR) operation on the data to generate first scrambled data (Patel, paragraph 0089, scrambling process may involve XOR operations on successive portions of data of data; successive implies a first scrambled data is generated); 
identifying a data-bit state corresponding to scrambled data bits of the first scrambled data, among multiple states of multiple program-verification states (Patel, paragraph 0041, four levels of information, one level for erase and three positive states, verify level, programming level of each element is read to determine how it compares to verify level; paragraph 0077, scrambling randomizes data states distribution; paragraph 0080, scramble user data which is to be stored);
neighboring state, adjacent to the identified state (Patel, paragraph 0041, neighboring states of 11, 10, 01, 00; paragraph 0161,  The group is sensed at one or more different reference levels that each separate two adjacent data states);
a program and erase (PE) counter value (Patel, paragraph 0066, program counter; programmed states, erased states);
generating second scrambled data for storage in a target cell among the plurality of cells (Patel, paragraph 0089, scrambling process may involve XOR operations in which successive portions of data of data; successive implies a second scrambled data is generated).
Patel discloses performing an exclusive OR (XOR) operation on the data to generate first scrambled data; identifying a state corresponding to the first scrambled data, among multiple states; a program and erase (PE) counter value; generating second scrambled data for storage in a target cell among the plurality of cells; but does not explicitly disclose performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identifying a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits; transitioning the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states;  generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.  
However, in an analogous art, Strasser discloses performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN) (Strasser, paragraphs 0240 and 0246, logical blocks, paragraph 0245, pseudorandom number, XOR, paragraph 0240, physical page); 
identifying a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraphs 0161 and 0198, erase cycle count; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation);
transitioning the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states (Strasser, paragraph 0291, state, programming, erase; FIG. 6C described in paragraph 0021 as an encoding model for a multi-level storage cell shows 3 voltage levels L0, L1, L2, L3 which have values 11, 01, 00, 10, where higher numbered value 11 has a lower voltage level than lower numbered value 00; paragraph 0267, scramble bits of data; paragraph 0216, program and erase cycles; paragraph 0291, partial programming not allowed without intervening erase operation );
generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states (Strasser, paragraph 0288, multi-level storage cell, voltage states encoded with binary values for adjacent states; paragraph 0135, binary state changes may vary based on encoding type/ value used)..
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Strasser with the method/ system of Patel to include performing an exclusive OR (XOR) operation on the data with a pseudorandom number to generate first scrambled data, the pseudorandom number being generated in response to a seed value based on a logical block address (LBA) or a physical page number (PPN); identifying a data-bit state corresponding to the first scrambled data, among multiple states in a set threshold voltage distribution of multiple program-verification states, wherein the identified state has a data bit pattern the same as the scrambled data bits; transitioning the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states;  generating second scrambled data for storage in a target cell among the plurality of cells, using a subset of encoding values corresponding to the another neighboring state, among set encoding values for the multiple states.
One would have been motivated to provide users with the benefits of a method for configuring storage cells by determining a usage history for a set of storage cells of a storage (Strasser paragraph 0007).
Patel and Strasser disclose transitioning the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states, but do not explicitly disclose in response to a program and erase (PE) counter value, transitioning the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
However, in an analogous art, Shappir discloses in response to a program and erase (PE) counter value, transitioning the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states (Shappir, paragraph 0016, periodically scrambling data in accordance with a program and erase cycle counter).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shappir with the method/ system of Patel and Strasser to include in response to a program and erase (PE) counter value, transitioning the first scrambled data from the identified state in the multiple program-verification states  with the same data bit pattern to another neighboring state, immediately adjacent to the identified state, of the multiple states.
One would have been motivated to provide users with the benefits of fixed pattern programming by periodically scrambling the data in accordance with a program and erase cycle counter (Shappir: paragraph 0016).
Regarding claim 12, Patel and Strasser disclose the method of claim 10.  Patel discloses wherein the multiple states include an erase state and first program state to last program state in ascending order.  (Patel, paragraph 0006, Typically, a program voltage V.sub.PGM applied to the control gate during a program operation is applied as a series of pulses that increase in magnitude over time. In one possible approach, the magnitude of the pulses is increased with each successive pulse by a predetermined step size, e.g., 0.2-0.4 V. V.sub.PGM can be applied to the control gates of flash memory elements (i.e., ascending order) and erase operation defined as negative with value 11 and positive values are 10, 01, 00 in paragraph 0041 so paragraph 0041 and 0006 at least imply an erase state and first program state to last program state in ascending order.).
Regarding claim 14, Patel and Strasser disclose the method of claim 12.  Patel discloses wherein the identified state and the another neighboring state are arranged in ascending order (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; paragraph 0006, Typically, a program voltage V.sub.PGM applied to the control gate during a program operation is applied as a series of pulses that increase in magnitude over time.  Ascending order encompasses a series of pulses that increase in magnitude over time).
Regarding claim 15, Patel and Strasser disclose the method of claim 14.  Patel discloses wherein, when the identified state is the last program state, the another neighboring state is the erase state (Strasser, FIG. 6C, state 01 is the last program state and it neighbors erase state 11).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 16, Patel and Strasser disclose the method of claim 14.  Patel discloses wherein, when the identified state is the last program state, the another neighboring state is a state before the last program state (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; state 00 is considered to be the last program state).
Regarding claim 17, Patel and Strasser disclose the method of claim 12.  Patel discloses wherein the identified state and the another neighboring state are arranged in descending order  (Patel, paragraph 0041, For example, if four levels of information are stored, there will be four V.sub.TH ranges assigned to the data values "11", “10”, “01”, and “00”. In one example of a NAND type memory, the V.sub.TH after an erase operation is negative and defined as "11"; 11, 10, 01, and 00 are in descending order).
Regarding claim 18, Patel and Strasser disclose the method of claim 17  Patel discloses wherein, when the identified state is the erase state, the another neighboring state is the first program state (Strasser shows erase state 11 in FIG 6C is next to neighboring state 01 which is the first programming state ).  The motivation is the same as that of the claim from which this claim depends.

Claims 2 and 11 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Patel (US20150179275), filed December 19, 2013, in view of Strasser (US20140056068), filed October 30, 2013, and further in view of Lin (US20190095123), filed June 22, 2018.
Regarding claim 2, Patel and Strasser disclose the memory system of claim 1.
Patel and Strasser do not explicitly disclose wherein the plurality of cells includes a group of triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page. 
However, in an analogous art, Lin discloses wherein the plurality of cells includes a group of triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page (Lin, paragraph 0033, Triple-Level Cells (TLCs), when each NAND memory cell is TLC capable of recording eight states, one physical wordline may include pages P#0 (MSB pages), pages P#1 (referred to as Center Significant Bit CSB pages) and pages P#2 (LSB pages), and the rest may be deduced by analogy. In further alternative embodiments, when each NAND memory cell is QLC capable of recording sixteen states, one physical wordline may include MSB, CSB, LSB and Top Significant Bit (TSB) pages.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lin with the method/ system of Patel and Strasser to include wherein the plurality of cells includes a group of triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page.
One would have been motivated to provide users with the benefits of correcting for a host consumption of bandwidth to perform an access procedure (Lin: paragraphs 0004-0006).
Regarding claim 11, Patel and Strasser disclose the method of claim 10.
Patel and Strasser do not explicitly disclose wherein each of the plurality of cells includes triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page.  
However, in an analogous art, Lin discloses wherein each of the plurality of cells includes triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page (Lin, paragraph 0033, Triple-Level Cells (TLCs), when each NAND memory cell is TLC capable of recording eight states, one physical wordline may include pages P#0 (MSB pages), pages P#1 (referred to as Center Significant Bit CSB pages) and pages P#2 (LSB pages), and the rest may be deduced by analogy. In further alternative embodiments, when each NAND memory cell is QLC capable of recording sixteen states, one physical wordline may include MSB, CSB, LSB and Top Significant Bit (TSB) pages.).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lin with the method/ system of Patel and Strasser to include wherein each of the plurality of cells includes triple-level cells (TLCs), which are coupled to a single word line and include a most significant bit (MSB) page, a center significant bit (CSB) page and a least significant bit (LSB) page.
One would have been motivated to provide users with the benefits of correcting for a host consumption of bandwidth to perform an access procedure (Lin: paragraphs 0004-0006).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439             



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439